ON APPLICATION FOR REHEARING
JONES, J.
Defendant in its petition for rehearing in this case argues that the following language used in the opinion declared all paving assessments taxes:
“As the city had in its records a claim 'for paving against this property, and as these-bills for paving are treated as taxes and are"ineluded in the tax bills of property owners, there should have been some showing of this claim on the city tax certificate.”
It cites several decisions of the Supreme Court and other authorities to the effect that “Paving Assessments” are not always included in “Taxes”.
Defendant construes this statement far too broadly. We did not mean to say that all paving assessments were taxes and therefore must always be placed on city tax certificates, because there is no statute imposing any such duty on the city. We meant that the city might in this particular case have given notice to pur*268chasers hy showing this paving charge on the tax certificate, although the paving bill had been recorded incorrectly..
With this explanation, rehearing is refused.